Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment has been considered and entered for the record.  

Election/Restrictions
Claims 1, 39, 44 and 49 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 50, 51, 53, 54, 56 and 57, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/09/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Romangnano on 04/28/2021.

The application has been amended as follows: 
Amend the Abstract in the following manner:

Systems and methods for containing and manipulating liquids, including vessels and unit operations or components of cell culture, cell containment, bioreactor, and/or 5pharmaceutical manufacturing systems, are provided


This application is a divisional of and claims priority to and the benefit of U.S. Patent 5Application No. 12/124,039, filed 20 May 2008, now U.S. Patent No. 9,109,193, which claims priority under 35 U.S.C. § 119(e) to U.S. Provisional Patent Application No. 60/962,671, filed July 30,2007, entitled "Continuous Perfusion Bioreactor System", which are incorporated herein by reference.

Amend claim 50 in the following manner: 
50.	A method, comprising: transferring a first liquid comprising a plurality of particulates or solid objects from a first collapsible bag to an apparatus including a liquid-solids separation device, wherein the first collapsible bag is supported by a first reusable support structure adapted for surrounding and supporting the first collapsible bag and configured to permit passage of the first liquid through a support structure wall; separating at least a portion of the plurality of particulates or solid objects from the first liquid in the apparatus; and transferring a second liquid from the apparatus to the first collapsible bag via passage of fluid through a wall of the first support structure, wherein the first and second liquids have different concentrations of the particulates or solid objects.

Amend claim 53 in the following manner: 

 and further configured to permit the passage of fluid through a wall of the support structure; continuously removing a second liquid from the collapsible bag, the second liquid having a second concentration of the particulate or solid objects, wherein the first and second concentrations of the particulate or solid objects is different; and maintaining a substantially constant volume within the collapsible bag during the introducing and removing steps.

Amend claim 56 in the following manner: 

56.	A method, comprising: introducing a first liquid into a collapsible bag comprising an impeller, the first liquid having a first concentration of a particulate or solid objects, wherein the collapsible bag is supported by a reusable support structure adapted for surrounding and supporting the collapsible bag and further configured to permit the passage of a liquid through a support structure wall; mixing the first liquid in the collapsible bag using the impeller; and removing a second liquid from the collapsible bag, the second liquid having a second concentration of the particulate or solid objects, wherein the first and second concentrations of the particulate or solid object is different, wherein the second liquid is substantially homogenous with respect to liquid 


Reasons for Allowance
Claims 1, 2, 7, 10, 13, 17, 18, 20, 22, 23, 25, 26, 32-34, 39-41, 44-46, 49-51, 53-54 and 56-58 and have been renumbered 1-29. 
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest a system that includes a first reusable support structure adapted for surrounding and supporting the first collapsible bag and configured to permit passage of the at least first and second inlets and the at least a first outlet through support structure walls; and a second apparatus comprising a second disposable collapsible bag and a second reusable support structure having support structure walls adapted for supporting the second collapsible bag, the second collapsible bag further configured with at least one inlet and at least a first and second outlets and further configured to separate solids from the liquid in the interior of the second disposable collapsible bag.  These limitations are in combination with the claim as a whole.  
For claim 39, the prior art fails to teach or fairly suggest a system that includes a first reusable support structure adapted for surrounding and supporting the collapsible bag and configured to permit passage of the at least first and second inlets and the at least a first outlet through the support structure walls; and a second apparatus in the form a portable module having walls adapted for supporting a second collapsible bag, the second apparatus in fluid communication with the first apparatus, wherein the second apparatus comprises a liquid-solids separation device as part of a disposable second collapsible bag configured to recycle solids separated from the liquid back to the first collapsible bag, wherein upon fluid communication between the first and second apparatuses.  These limitations are in combination with the claim as a whole.  
For claim 44, the prior art fails to teach or fairly suggest a system that includes a a disposable first collapsible bag adapted for containing a liquid, the first collapsible bag including at least first and second inlets, and at least a first outlet; a first reusable support structure adapted for surrounding and supporting the first collapsible bag and configured to permit passage of the at least first and second inlets and the at least a first outlet through the support structure walls; and a second apparatus in fluid communication with the first apparatus and operative to separate solids from the liquid, the second apparatus comprising: a disposable second collapsible bag adapted for containing the liquid, the second collapsible bag including at least one inlet and at least a first and second outlets; and a second reusable support structure adapted for surrounding and supporting the second collapsible bag, wherein wherein the first outlet of the first collapsible bag is in fluid communication with an inlet of the second collapsible bag; wherein the first outlet of the second collapsible bag is in fluid communication 
For claim 49, the prior art fails to teach or fairly suggest a system with a first apparatus that includes a disposable first collapsible bag adapted for containing a liquid; a first reusable support structure adapted for surrounding and supporting the collapsible bag and configured to permit passage of at least first and second inlets and at least a first outlet through the support structure walls; and a second apparatus in fluid communication with the first apparatus, the second apparatus comprising a centrifuge containing a disposable second collapsible bag adapted for separating a plurality of particulates or solid objects from a liquid-solids mixture and further configured to recycle the particulates or solids separated from the liquid back to the first collapsible bag while maintaining a substantially constant liquid volume in the first and second apparatuses with continuous fluid flow through the first and second collapsible bags.  These limitations are in combination with the claim as a whole.  
For claim 50, the prior art fails to teach or fairly suggest a method that includes the steps transferring a first liquid comprising a plurality of particulates or solid objects from a first collapsible bag to an apparatus including a liquid-solids separation device, wherein the first collapsible bag is supported by a first reusable support structure adapted for surrounding and supporting the first collapsible bag and configured to permit passage of the first liquid through a support structure wall; separating at least a portion of the plurality of particulates or solid objects from the first liquid in the apparatus; and transferring a second liquid from the apparatus to the first collapsible bag via passage of fluid through a wall of the first support 
For claim 53, the prior art fails to teach or fairly suggest a method that includes the steps of continuously introducing a first liquid into a collapsible bag comprising an impeller, the first liquid having a first concentration of a particulate or solid objects, wherein the collapsible bag is supported by a reusable support structure adapted for surrounding and supporting the collapsible bag and further configured to permit the passage of fluid through a wall of the support structure; continuously removing a second liquid from the collapsible bag, the second liquid having a second concentration of the particulate or solid objects, wherein the first and second concentrations of the particulate or solid objects is different; and maintaining a substantially constant volume within the collapsible bag during the introducing and removing steps.  The limitations of the claim are in combination with the claim as a whole. 
For claim 56, the prior art fails to teach or fairly suggest the method that includes the steps of introducing a first liquid into a collapsible bag comprising an impeller, the first liquid having a first concentration of a particulate or solid objects, wherein the collapsible bag is supported by a reusable support structure adapted for surrounding and supporting the collapsible bag and further configured to permit the passage of a liquid through a support structure wall; mixing the first liquid in the collapsible bag using the impeller; and removing a second liquid from the collapsible bag, the second liquid having a second concentration of the particulate or solid objects, wherein the first and second concentrations of the particulate or solid object is different, wherein the second liquid is substantially homogenous with respect to liquid remaining in the collapsible bag immediately after removal, such that Page 9 of 16the concentration 
The closest prior art is Chang et al. (US 6,596,521 B1) which discloses a bioreactor system with a hollow fiber filtration unit that recycles material back to the bioreactor. 
The next closest prior art is Kearns et al. (US 5,286,646 A) which discloses a bioreactor with a hollow fiber filtration unit within the bioreactor vessel.  
The next closest prior art is Hodge et al. (US 2005/0272146 A1) which discloses having a bioreactor with a bag.  
The prior art does not teach or suggest the claimed invention especially regarding the bag being configured for passage of the inlets and outlets.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799